DETAILED ACTION
Response to Amendment
The Amendment filed on August 30, 2022 has been entered. Claims 1-6, 8, 9, 11-15, and 17-19 remain pending in the application. Applicant’s amendments to the Claims and arguments have overcome each and every objection and 112(b) and 103 rejections previously set forth in the Non-Final Office Action mailed on March 30, 2022. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection. Applicant’s arguments with respect to the Lindblad reference have been fully considered but they are not persuasive.

Claim Objections
Claim 1 is objected to because of the following informality: “comprising:” in line 5 should read “the method comprising:”.
Claim 8 is objected to because of the following informalities:
“the center” in line 3 should read “a center”.
“the central” in line 4 should read “a central”.
Claim 9 is objected to because of the following informality: “the longitudinal” in line 4 should read “a longitudinal”.
Claim 12 is objected to because of the following informality: “the nozzle” in line 7 should read “the one of the at least two nozzles”.
Claim 13 is objected to because of the following informalities:
“comprising:” in line 4 should read “the filling machine comprising:”.
“for the subjecting” in line 13 should read “for subjecting”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “at least one of preheating air, drying air, or sterilizing agent and/or a product to be filled” in lines 7-8, and the claim also recites “the at least one of preheating air, drying air, or sterilizing agent” thrice in lines 13-15, 17-18, and 23-24 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note that the limitation “the at least one of preheating air, drying air, or sterilizing agent” in lines 13-15, 17-18, and 23-24 of the claim lacks antecedent basis if the at least two nozzles are only configured to successively introduce product to be filled into at least one of the packages.
For examination purposes, the examiner is interpreting claim 13 as if the limitation “and/or a product to be filled” in lines 7-8 of claim 13 has been omitted and interpreting claim 15 as if the limitation “and/or a product to be filled” in line 6 of claim 15 has been omitted.
Claims 14, 15, 18, and 19 are rejected as being indefinite because they depend from claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hada et al. (US 5,879,648), hereinafter Hada, in view of Konze et al. (DE 102014000701 A1), hereinafter Konze, in further view of Lindblad et al. (US 2008/0190072), hereinafter Lindblad (Note that US 2017/0001744 is being used as an English translation of Konze).
Regarding claim 1, Hada discloses a method for sterilizing packages (C in Figures 1-3) that are open on one side in a machine (shown in Figure 1) (Col. 3 lines 6-34), wherein the packages (C) are cardboard composite packages (C) consisting of a laminate comprising a cardboard layer and outer thermoplastic plastic layers made of polyethylene (Col. 2 lines 52-55), comprising:
introducing at least one of preheating air (from nozzles 41 in Figure 1), drying air (from nozzles 44 in Figure 1), or sterilizing agent (from nozzles 42 in Figure 1) successively from above via a nozzle (one of the nozzles 41, one of the nozzles 44, and/or one of the nozzles 42) into at least one of the packages (C) that are open on one side (Col. 3 lines 17-34, Col. 3 line 61 – Col. 4 line 13),
transporting at least one of the packages (C) that are open on one side stepwise through the machine and holding at least one of the packages (C) that are open on one side in a plurality of successively arranged processing positions (the processing positions under two successive nozzles 41 and/or under two successive nozzles 44 and/or under two successive nozzles 42) to be subjected to the at least one of preheating air (from nozzles 41 in Figure 1), drying air (from nozzles 44 in Figure 1), or sterilizing agent (from nozzles 42 in Figure 1) (Col. 3 lines 17-34, Col. 2 lines 56-65, Col. 3 line 61 – Col. 4 line 13), and introducing a volume of the at least one of preheating air (from nozzles 41 in Figure 1), drying air (from nozzles 44 in Figure 1), or sterilizing agent (from nozzles 42 in Figure 1) into at least one of the packages (C) that are open on one side (Col. 3 line 61 – Col. 4 line 13).
However, Hada does not disclose: the method is for filling packages that are open on one side with free-flowing products in a filling machine; the at least one of preheating air, drying air, or sterilizing agent is/are introduced via at least two nozzles; respectively positioning the at least two nozzles eccentrically relative to at least one of the packages that open on one side, during the introduction of the at least one of preheating air, drying air, or sterilizing agent into at least one of the packages; arranging the at least two nozzles mirror-symmetrically in relation to at least one of the packages that are open on one side; and said volume corresponds to at least three times the volume of each of the packages that are open on one side.
Konze teaches that it was known to fill packages (cartons 24) that are open on one side with free-flowing products (28 in Figure 5) in a filling machine (20 in Figure 5) after sterilizing the packages (cartons 24) (in sterilizer 30), in order to allow the packages (cartons 24) to be filled with the free-flowing products (28) under sterile conditions in a single machine and a single production process (Paragraphs 0059, 0063, 0011, 0028, 0030, 0064, and 0065 of US 2017/0001744).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hada to incorporate the teachings of Konze by filling the packages (C of Hada) that are open on one side with free-flowing products in a filling machine after sterilizing the packages, so that the method is for filling the packages, because doing so would achieve the predictable result of allowing the packages to be filled with the free-flowing products under sterile conditions in a single machine and a single production process. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Hada in view of Konze teaches all the limitations of the claim as stated above except: the at least one of preheating air, drying air, or sterilizing agent is/are introduced via at least two nozzles; respectively positioning the at least two nozzles eccentrically relative to at least one of the packages that are open on one side, during the introduction of the at least one of preheating air, drying air, or sterilizing agent into at least one of the packages; arranging the at least two nozzles mirror-symmetrically in relation to at least one of the packages that are open on one side; and said volume corresponds to at least three times the volume of each of the packages that are open on one side.
Lindblad teaches that it was known to: introduce sterilizing agent (the “gaseous hydrogen peroxide” or the “sterilization gas” described in Paragraph 0016) successively from above via at least two nozzles (the left and right channels 2 on the left and right sides of 5 in Figure 1) into at least one package (1 in Figure 1) that is open on one side (Paragraph 0017); respectively position the at least two nozzles (the left and right channels 2 on the left and right sides of 5 in Figure 1) eccentrically relative to at least one of the packages (1) that are open on one side, during the introduction of the sterilizing agent (the “gaseous hydrogen peroxide” or the “sterilization gas”) into at least one of the packages (1) (it is apparent from Figure 1 that the left and right channels 2 on the left and right sides of 5 are eccentrically positioned relative to the longitudinal axis of package 1); and arrange the at least two nozzles (the left and right channels 2 on the left and right sides of 5 in Figure 1) mirror-symmetrically in relation to at least one of the packages (1) that are open on one side (it is apparent from Figure 1 that the left and right channels 2 on the left and right sides of 5 are arranged mirror-symmetrically relative to the longitudinal axis of package 1); in order to achieve the best possible flow distribution all the way down in a bottom of the package (1) and achieve a more efficient and improved sterilization (Paragraphs 0016, 0017, and 0009).
It would have been obvious to have modified Hada in view of Konze to incorporate the teachings Lindblad by: replacing the nozzle (one of the nozzles 42) of Hada with at least two nozzles which successively introduce sterilizing agent from above into at least one of the packages (C of Hada); respectively positioning the at least two nozzles eccentrically relative to at least one of the packages that are open on one side, during the introduction of the sterilizing agent into at least one of the packages; and arranging the at least two nozzles mirror-symmetrically in relation to at least one of the packages that are open on one side; because doing so would achieve the best possible flow distribution all the way down in a bottom of each package and achieve a more efficient and improved sterilization.
Hada in view of Konze in further view of Lindblad teaches all the limitations of the claim as stated above but does not expressly teach: said volume corresponds to at least three times the volume of each of the packages that are open on one side.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the volume of the at least one of preheating air, drying air, or sterilizing agent so that it corresponds to at least three times the volume of each of the packages that are open on one side, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would ensure more thorough and adequate preheating and/or drying and/or sterilizing of the packages. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0010-0012, 0016, 0018, 0024, 0026, 0032, 0033, 0065, 0067, and 0069 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 2, Hada in view of Konze in further view of Lindblad teaches all the limitations of the claim as stated above but does not expressly teach: said volume corresponds to at least four times the volume of each of the packages that are open on one side.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the volume of the at least one of preheating air, drying air, or sterilizing agent so that it corresponds to at least four times the volume of each of the packages that are open on one side, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would ensure more thorough and adequate preheating and/or drying and/or sterilizing of the packages. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0029, 0032, 0065, 0067, and 0069 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 3, Hada discloses introducing said volume of the least one of preheating air (from nozzles 41), drying air (from nozzles 44), or sterilizing agent (from nozzles 42) into at least one of the packages (C) that are open on one side in at least one processing station (the station(s) under nozzles 41, 44, and/or 42) (Col. 3 line 61 – Col. 4 line 13).
Regarding claim 4, Hada discloses holding at least one of the packages (C) that are open on one side in at least two of the successively arranged processing positions (the processing positions under two successive nozzles 41 and/or under two successive nozzles 44 and/or under two successive nozzles 42) to be subjected to the at least one of preheating air (from nozzles 41), drying air (from nozzles 44), or sterilizing agent (from nozzles 42) (Col. 3 lines 17-34, Col. 3 line 61 – Col. 4 line 13).
Regarding claim 5, Hada discloses subjecting at least one of the packages (C) that are open on one side to a volumetric flow rate of the at least one of preheating air (from nozzles 41), drying air (from nozzles 44), or sterilizing agent (from nozzles 42) (this inherently happens when the nozzles dispense the preheating air, the drying air, and/or the sterilizing agent as described in Col. 3 line 61 – Col. 4 line 13)
However, Hada in view of Konze in further view of Lindblad does not expressly teach: the volumetric flow rate is at least 4 m3/h.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the volumetric flow rate to be at least 4 m3/h, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would ensure more thorough and adequate preheating and/or drying and/or sterilizing of the packages. In re Aller, 105 USPQ 233. Please note that in Paragraph 0034 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 6, Hada discloses subjecting at least one of the packages (C) that are open on one side to preheating air (from nozzles 41) at a given temperature, drying air (from nozzles 44) at a given temperature, and/or sterilizing agent (from nozzles 42) at a given temperature (this inherently happens when the nozzles dispense the preheating air, the drying air, and/or the sterilizing agent as described in Col. 3 line 61 – Col. 4 line 13).
However, Hada in view of Konze in further view of Lindblad does not expressly teach: the temperature of the preheating air is between 80°C and 340°C, the temperature of the drying air is between 80°C and 340°C, and/or the temperature of the sterilizing agent is between 170°C and 340°C.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the temperature of the preheating air to be between 80°C. and 340°C, the temperature of the drying air to be between 80°C. and 340°C, and/or the temperature of the sterilizing agent to be between 170°C. and 340°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would ensure more thorough and adequate preheating and/or drying and/or sterilizing of the packages. In re Aller, 105 USPQ 233. Please note that in Paragraph 0035 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 8, Hada in view of Konze in further view of Lindblad teaches: arranging the center of a nozzle opening (the bottom opening of the left channel 2 in Figure 1 of Lindblad; or the bottom opening of the right channel 2 in Figure 1 of Lindblad) of one of the at least two nozzles (the left and right channels 2 on the left and right sides of 5 in Figure 1 of Lindblad) laterally next to the central longitudinal axis (the central longitudinal axis of C of Hada) of at least one of the packages (C of Hada) that are open on one side during the introduction of the sterilizing agent into at least one of the packages (C of Hada) that are open on one side (because Lindblad teaches in Figure 1 that the bottom opening of the left/right channel 2 is laterally next to the central longitudinal axis of package 1 during the introduction of the sterilizing agent into package 1).
Regarding claim 9, Hada in view of Konze in further view of Lindblad teaches: arranging one of the at least two nozzles (the left and right channels 2 on the left and right sides of 5 in Figure 1 of Lindblad) offset relative to the longitudinal axis (the longitudinal axis of C of Hada) of at least one of the packages (C of Hada) that are open on one side in a direction perpendicular to a transport direction (horizontal right-to-left direction in Figure 1 of Hada) of the packages (C of Hada) (because Lindblad teaches in Figure 1 that the left/right channel 2 is offset relative to the longitudinal axis of package 1 in a direction perpendicular to transport direction MD).
Regarding claim 11, Hada in view of Konze in further view of Lindblad teaches: positioning at least one of the packages (C of Hada) that are open on one side at times in a stationary manner under one of the at least two nozzles (the left and right channels 2 on the left and right sides of 5 in Figure 1 of Lindblad) (because Lindblad teaches, in Figure 1 and Paragraphs 0016 and 0017, positioning package 1 in a stationary manner under the left and right channels 2 in Figure 1).
Regarding claim 12, Hada in view of Konze in further view of Lindblad teaches: introducing the sterilizing agent into at least two consecutive packages (C of Hada) that are open on one side using one of the at least two nozzles (the left and right channels 2 on the left and right sides of 5 in Figure 1 of Lindblad) (because Lindblad teaches in Figure 1 and Paragraphs 0016 and 0017 that “sterilization gas”/“gaseous hydrogen peroxide” is introduced into multiple consecutive packages 1 using the left and right channels 2 on the left and right sides of 5 in Figure 1), wherein the sterilizing agent flows out of the nozzle (the left/right channel 2 in Figure 1 of Lindblad) at a constant volumetric flow rate (Paragraphs 0016 and 0017 of Lindblad).
Regarding claim 13, Hada discloses a machine (shown in Figure 1) for sterilizing packages (C in Figures 1-3) that are open on one side (Col. 3 lines 6-34), wherein the packages (C) are cardboard composite packages (C) consisting of a laminate comprising a cardboard layer and outer thermoplastic plastic layers made of polyethylene (Col. 2 lines 52-55), comprising:
a nozzle (one of the nozzles 41, one of the nozzles 44, and/or one of the nozzles 42 in Figure 1) configured to successively introduce at least one of preheating air (from nozzle 41), drying air (from nozzle 44) or sterilizing agent (from nozzle 42) from above into at least one of the packages (C) that are open on one side (Col. 3 lines 17-34, Col. 3 line 61 – Col. 4 line 13),
a transport device (11 in Figures 1 and 3) configured to transport at least one of the packages (C) that are open on one side stepwise through the machine (shown in Figure 1) and to hold at least one of the packages (C) that are open on one side in a plurality of successively arranged processing positions (the processing positions under nozzles 41, the processing positions under nozzles 44, and/or the processing positions under nozzles 42) for subjecting to the at least one of preheating air (from nozzles 41), drying air (from nozzles 44) or sterilizing agent (from nozzles 42) (Col. 2 lines 56-65, Col. 3 lines 17-34, Col. 3 line 61 – Col. 4 line 13), and
an adjuster (45, 47, and/or 68 in Figure 1) and an introducer (the rectangular block between 45 and 41 shown in Figure 1, the rectangular block between 47 and 44 shown in Figure 1, and/or the rectangular block between 68 and 42 shown in Figure 1) configured to introduce a volume of the at least one of preheating air (from nozzles 41), drying air (from nozzles 44), or sterilizing agent (from nozzles 42) into at least one of the packages (C) that are open on one side (Col. 3 lines 17-34 and 50-60).
However, Hada does not disclose: the machine is a filling machine for filling the packages with free-flowing products; at least two nozzles configured to introduce the at least one of preheating air, drying air, or sterilizing agent; the at least two nozzles are respectively positioned eccentrically relative to at least one of the packages that are open on one side during the introduction of the at least one of preheating air, drying air, or sterilizing agent into at least one of the packages; the at least two nozzles are arranged mirror-symmetrically in relation to at least one of the packages that are open on one side; and said volume corresponds to at least three times the volume of each of the packages that are open on one side.
Konze teaches that it was known to provide a filling machine (20 in Figure 5) for filling packages (cartons 24) that are open on one side with free-flowing products (28 in Figure 5) after sterilizing the packages (in sterilizer 30), in order to allow the packages (cartons 24) to be filled with the free-flowing products (28) under sterile conditions in a single machine and a single production process (Paragraphs 0059, 0063, 0011, 0028, 0030, 0064, and 0065).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the machine (shown in Figure 1) of Hada to be a filling machine for filling the packages (C of Hada) with free-flowing products after sterilizing the packages, because doing so would achieve the predictable result of allowing the packages to be filled with the free-flowing products under sterile conditions in a single machine and a single production process. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Hada in view of Konze teaches all the limitations of the claim as stated above except: at least two nozzles configured to introduce the at least one of preheating air, drying air, or sterilizing agent; the at least two nozzles are respectively positioned eccentrically relative to at least one of the packages that are open on one side during the introduction of the at least one of preheating air, drying air, or sterilizing agent into at least one of the packages; the at least two nozzles are arranged mirror-symmetrically in relation to at least one of the packages that are open on one side; and said volume corresponds to at least three times the volume of each of the packages that are open on one side.
Lindblad teaches that it was known to provide at least two nozzles (the left and right channels 2 on the left and right sides of 5 in Figure 1) configured to successively introduce sterilizing agent (the “gaseous hydrogen peroxide” or the “sterilization gas” described in Paragraph 0016) from above into at least one package (1 in Figure 1) that is open on one side (Paragraph 0017), wherein the at least two nozzles (the left and right channels 2 on the left and right sides of 5 in Figure 1) are respectively positioned eccentrically relative to at least one package (1) that is open on one side during the introduction of the sterilizing agent (the “gaseous hydrogen peroxide” or the “sterilization gas”) into at least one package (1) (it is apparent from Figure 1 that the left and right channels 2 on the left and right sides of 5 are eccentrically positioned relative to the longitudinal axis of package 1), and wherein the at least two nozzles (the left and right channels 2 on the left and right sides of 5 in Figure 1) are arranged mirror-symmetrically in relation to at least one of the packages (1) that are open on one side (it is apparent from Figure 1 that the left and right channels 2 on the left and right sides of 5 are arranged mirror-symmetrically relative to the longitudinal axis of package 1), in order to achieve the best possible flow distribution all the way down in a bottom of the package (1) and achieve a more efficient and improved sterilization (Paragraphs 0016, 0017, and 0009).
It would have been obvious to have modified Hada in view of Konze to incorporate the teachings Lindblad by: replacing the nozzle (one of the nozzles 42) of Hada with at least two nozzles configured to introduce the sterilizing agent, wherein the at least two nozzles are respectively positioned eccentrically relative to at least one of the packages (C of Hada) that are open on one side during the introduction of the sterilizing agent into at least one of the packages, and wherein the at least two nozzles are arranged mirror-symmetrically in relation to at least one of the packages that are open on one side, because doing so would achieve the best possible flow distribution all the way down in a bottom of each package and achieve a more efficient and improved sterilization.
Hada in view of Konze in further view of Lindblad teaches all the limitations of the claim as stated above but does not expressly teach: said volume corresponds to at least three times the volume of each of the packages that are open on one side.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the volume of the at least one of preheating air, drying air, or sterilizing agent so that it corresponds to at least three times the volume of each of the packages that are open on one side, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would ensure more thorough and adequate preheating and/or drying and/or sterilizing of the packages. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0010-0012, 0016, 0018, 0024, 0026, 0032, 0033, 0065, 0067, and 0069 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 14, Hada in view of Konze in further view of Lindblad teaches all the limitations of the claim as stated above but does not expressly teach: said volume corresponds to at least four times the volume of each of the packages that are open on one side.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the volume of the at least one of preheating air, drying air, or sterilizing agent so that it corresponds to at least four times the volume of each of the packages that are open on one side, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would ensure more thorough and adequate preheating and/or drying and/or sterilizing of the packages. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0029, 0032, 0065, 0067, and 0069 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 15, Hada in view of Konze in further view of Lindblad teaches that the transport device (11 of Hada) is configured to position at least one of the packages (C of Hada) that are open on one side eccentrically relative to one of the at least two nozzles (the left and right channels 2 on the left and right sides of 5 in Figure 1 of Lindblad) during introduction of the sterilizing agent into at least one of the packages (because Lindblad teaches in Figure 1 and Paragraph 0016 that the “belt” described in Paragraph 0016, which conveys packages 1 in the machine direction MD, positions the longitudinal axes of packages 1 eccentrically relative to the left/right channel 2 on the left/right side of 5 in Figure 1 during introduction of the “sterilization gas”/“gaseous hydrogen peroxide” into packages 1).
Regarding claim 17, Hada in view of Konze in further view of Lindblad teaches assigning the nozzle opening (the bottom opening of the left channel 2 in Figure 1 of Lindblad; or the bottom opening of the right channel 2 in Figure 1 of Lindblad) of one of the at least two nozzles (the left and right channels 2 on the left and right sides of 5 in Figure 1 of Lindblad) to one side of at least one of the packages (C of Hada) that are open on one side (because Lindblad teaches in Figure 1 that the bottom opening of the left channel 2 in Figure 1 is assigned to the left side of the longitudinal axis of package 1 while the bottom opening of the right channel 2 in Figure 1 is assigned to the right side of the longitudinal axis of package 1).
Regarding claim 18, Hada discloses that the transport device (11) comprises a cell chain (21 and 22 collectively in Figures 1 and 3) with cells (formed by 22) configured to receive the packages (C) that are open on one side (Col. 2 lines 56-65).
Regarding claim 19, Hada in view of Konze in further view of Lindblad teaches that the transport device (11 of Hada) comprises a cell chain (21 and 22 collectively in Figures 1 and 3 of Hada), and wherein the cell chain (21 and 22 collectively of Hada) is configured to position the packages (C of Hada) that are open on one side, in at least one step, eccentrically under one of the at least two nozzles (the left and right channels 2 on the left and right sides of 5 in Figure 1 of Lindblad) (because Lindblad teaches in Figure 1 and Paragraph 0016 that the “belt” described in Paragraph 0016 positions the longitudinal axis of packages 1 eccentrically under the left/right channel 2 on the left/right side of 5 in Figure 1 of Lindblad).

Response to Arguments
Applicant's arguments with respect to the Lindblad reference have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Applicant asserts that Lindblad does not teach or suggest "introducing at least one of preheating air, drying air, or sterilizing agent successively from above via at least two nozzles into at least one of the packages that are open on one side," "respectively positioning the at least two nozzles eccentrically relative to at least one of the packages that are open on one side, during the introduction of the at least one of preheating air, drying air, or sterilizing agent into at least one of the packages," and "arranging the at least two nozzles mirror-symmetrically in relation to at least one of the packages that are open on one side" of amended independent claim 1 and the corresponding elements of amended independent claim 13.
In Lindblad, the nozzles have several orifices at the lower end that are operated in parallel. The different openings are arranged symmetrically at the end face of each nozzle. However, the nozzles themselves are in each case aligned centrally to the packing. At least one of the preheating air, drying air, or sterilizing agent is therefore not introduced with subsequent nozzles in a manner that at least two nozzles are arranged mirror-symmetrical in relation to the packages that are open on one side. Rather, the nozzles of Lindblad are exclusively arranged centrically relative to the package openings. This is fundamentally different from the method for filling packages according to amended independent claim 1 and the filling machine according to amended independent claim 13.”,

the examiner firstly asserts that the term “nozzles” in claims 1 and 13 is a very broad term which can be interpreted as being the left and right channels 2 on the left and right sides of 5 in Figure 1 of Lindblad because the left and right channels 2 direct the flow of the “gaseous hydrogen peroxide”/“sterilization gas” inside the apparatus 3 of Lindblad. It is apparent from Figure 1 of Lindblad that the left and right channels 2 on the left and right sides of 5 are eccentrically positioned relative to the longitudinal axis of package 1 and arranged mirror-symmetrically relative to the longitudinal axis of package 1. Thus, the left and right channels 2 on the left and right sides of 5 in Figure 1 of Lindblad can be interpreted as being the “at least two nozzles” of claims 1 and 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/TANZIM IMAM/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731